
	
		I
		111th CONGRESS
		1st Session
		H. R. 1208
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. McCarthy of California,
			 Mr. McCotter,
			 Mr. Hoekstra,
			 Mr. King of New York,
			 Mr. Buyer,
			 Mr. Blunt,
			 Mrs. Blackburn,
			 Mr. Price of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Gallegly,
			 Mr. Mack, Mr. Wilson of South Carolina,
			 Mr. Boozman,
			 Mr. McCaul,
			 Mr. Poe of Texas,
			 Mr. Bilirakis,
			 Mrs. Myrick,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Conaway,
			 Mr. Miller of Florida,
			 Mr. Gohmert,
			 Mr. Linder,
			 Mr. Platts,
			 Mr. LoBiondo,
			 Mr. Bishop of Utah,
			 Mr. Terry,
			 Mr. Lamborn,
			 Mr. Tiberi,
			 Mrs. Bachmann,
			 Mr. Buchanan,
			 Mr. Broun of Georgia,
			 Mr. Rooney, and
			 Mr. Sam Johnson of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Financial Services,
			 Oversight and Government
			 Reform, Ways and
			 Means, the
			 Judiciary, Education and
			 Labor, and Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen existing legislation sanctioning persons
		  aiding and facilitating nonproliferation activities by the Government of Iran,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Iran Threat Reduction Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Amendments to the Iran Freedom Support Act
					Sec. 101. Codification of sanctions against Iran.
					Title II—Amendments to the Iran Sanctions Act of 1996 and Related
				Provisions
					Sec. 201. Exclusion from the United States of senior officials
				of foreign persons who have aided proliferation relating to Iran.
					Sec. 202. Import sanctions.
					Sec. 203. Expansion and clarification of entities against which
				sanctions may be imposed pursuant to the Iran Sanctions Act of
				1996.
					Sec. 204. Application to subsidiaries.
					Sec. 205. Authority to impose sanctions on principal executive
				officers.
					Sec. 206. Strengthening of waiver authority and sanctions
				implementation.
					Title III—Amendments to the Iran, North Korea, and Syria
				Nonproliferation Act
					Sec. 301. Transshipment of certain goods, services, or
				technology.
					Sec. 302. Prohibition on payments related to Service Module of
				the Russian Aviation and Space Agency.
					Title IV—Divestment from Iran
					Sec. 401. Requiring the divestiture of current investments in
				Iran, prohibiting future investments in Iran, and requiring the disclosure to
				investors of information relating to such investments.
					Sec. 402. Incentives for divestment from Iran.
					Sec. 403. Denial of tax benefits for taxpayers engaged in
				business activity with Iran prohibited by United States law.
					Sec. 404. Tax on income derived by foreign corporations from
				business activity with Iran prohibited by United States law.
					Title V—Compensation for Former United States Hostages Held By
				Iran and Victims of Iranian-Sponsored Terrorist Attacks Against the United
				States
					Sec. 501. Creation of Fund.
					Sec. 502. Transfers to Fund.
					Sec. 503. Expenditures from Fund.
					Sec. 504. Compensation amounts.
					Sec. 505. Remaining funds.
					Sec. 506. Rule of construction.
					Title VI—Additional Provisions Related to Iranian Unconventional
				Weapons Programs and Support for International Terrorism
					Sec. 601. Biological weapons capabilities and
				programs.
					Sec. 602. Iranian chemical weapons capabilities and
				programs.
					Sec. 603. Restrictions on nuclear cooperation with countries
				assisting the nuclear program of Iran.
					Sec. 604. Continuation of restrictions against the Government
				of Iran.
					Title VII—Definitions
					Sec. 701. Definitions.
				
			IAmendments to the
			 Iran Freedom Support Act
			101.Codification of
			 sanctions against Iran
				(a)In
			 generalSection 101(a) of the
			 Iran Freedom Support Act (Public Law 109–293; 50 U.S.C. 1701 note) is amended
			 in the first sentence by striking and sections 2, 3, and 5 of Executive
			 Order No. 13059 (relating to exports and certain other transactions with Iran)
			 as in effect on January 1, 2006, and inserting sections 2, 3,
			 and 5 of Executive Order No. 13059 (relating to exports and certain other
			 transactions with Iran) as in effect on January 1, 2006, and Executive Order
			 No. 13382 as in effect on January 15, 2009, until the President certifies to
			 the appropriate congressional committees, at least 90 days before the removal
			 of sanctions, that the Government of Iran has verifiably dismantled its weapons
			 of mass destruction programs and ceased its support for international
			 terrorism..
				(b)Sanctions
			 relating to support for acts of international terrorismSection 101 of the Iran Freedom Support Act
			 is amended by amending subsection (b) to read as follows:
					
						(b)(1)Sanctions relating to
				support for acts of international terrorismAny United States sanctions, controls, or
				regulations prohibiting or limiting engagement with Iranian entities as in
				effect on January 1, 2006, relating to a determination under section 6(j)(1)(A)
				of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)),
				section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), or
				section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)) shall remain
				in effect until the President certifies to the appropriate congressional
				committees, at least 90 days before the removal of such sanctions, that the
				Government of Iran—
								(A)is no longer engaged in the illegal
				development, acquisition, procurement, or stockpiling of missile, nuclear,
				chemical, biological, or radiological technology, or transfer to any other
				country, the government of which the Secretary of State has determined, for
				purposes of any of the provisions of law specified in the matter preceding this
				paragraph, is a government that has repeatedly provided support for acts of
				international terrorism;
								(B)is
				no longer engaged in training, harboring, supplying, financing, or supporting
				in any way—
									(i)any organization designated by the
				Secretary of State as a foreign terrorist organization in accordance with
				section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));
				and
									(ii)any person included on the Annex to
				Executive Order 13224 (September 23, 2001) and any other person identified
				under section 1 of that Executive Order whose property and interests in
				property are blocked by that section (commonly known as a specially
				designated global terrorist); and
									(C)has provided compensation for former United
				States hostages held in Iran, and other victims of acts of Iranian-sponsored
				terrorism against United States persons before the date of the enactment of
				this subsection, in accordance with section 503 of the Iran Threat Reduction
				Act of 2009.
								(2)DeterminationThe determination of Iran as a
				state-sponsor of terrorism under section 6(j)(1)(A) of the Export
				Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)), section 620A(a) of
				the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), or section 40(d) of the
				Arms Export Control Act (22 U.S.C. 2780(d)) shall remain in effect until the
				requirements of the notification described in subsection (a) and the
				certification described in this subsection are
				met.
							.
				IIAmendments to the
			 Iran Sanctions Act of 1996 and Related Provisions
			201.Exclusion from
			 the United States of senior officials of foreign persons who have aided
			 proliferation relating to IranThe Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note) is amended—
				(1)in section 5(b),
			 in the matter preceding paragraph (1), by inserting , or permitted,
			 hosted, or otherwise facilitated transshipment that may have enabled a person
			 to export, transfer, or otherwise provide to Iran, after or
			 otherwise provided to Iran;
				(2)by redesignating
			 sections (7) through (14) as sections (8) through (15), respectively;
			 and
				(3)by inserting after
			 section (6) the following new section:
					
						7.Exclusion from
				the United States of senior officials of foreign persons who have aided
				proliferation relating to Iran
							(a)Grounds for
				exclusionExcept as provided in subsection (b), the Secretary of
				State shall deny a visa to, and the Secretary of State shall exclude from the
				United States, any alien whom the Secretary of State determines is an alien
				who, on or after the date of the enactment of this Act is a—
								(1)corporate officer,
				principal, or shareholder with a controlling interest of a person against whom
				sanctions have been imposed pursuant to section 5;
								(2)corporate officer,
				principal, or shareholder with a controlling interest of a successor entity to
				or a parent or subsidiary of such a person;
								(3)corporate officer,
				principal, or shareholder with a controlling interest of an affiliate of such a
				sanctioned person, if such affiliate engaged in a sanctionable activity
				described in subsection (a) or (b) of section 5, and if such affiliate is
				controlled in fact by such a person;
								(4)spouse, minor
				child, or agent of a person excludable under paragraph (1), (2), or (3);
								(5)senior official of
				a foreign government that is identified as a person against whom sanctions have
				been imposed pursuant to section 5;
								(6)senior official of
				a foreign government with primary jurisdiction over such a person; or
								(7)spouse, minor
				child, or agent of a person excludable under paragraph (5) or (6).
								(b)ExceptionThe
				President may waive the sanctions described in subsection (a) with respect to a
				person specified in paragraph (5), (6), or (7) if the President determines and
				certifies in writing to the appropriate congressional committees, on a case by
				case basis, that the foreign government with primary jurisdiction over such a
				person against whom sanctions have been imposed pursuant to section 5 has made
				and continues to make clear, specific efforts to stop and deter a sanctionable
				activity described in subsection (a) or (b) of section
				5.
							; and
				(4)in section 15, as
			 redesignated pursuant to paragraph (2) of this section—
					(A)by redesignating
			 paragraphs (15) and (16) as paragraphs (17) and (18), respectively; and
					(B)by inserting after
			 paragraph (14) the following new paragraphs:
						
							(14)TransferThe
				term transfer means the conveyance of technological or
				intellectual property, or the conversion of intellectual or technological
				advances into marketable goods, services, or articles of value, developed and
				generated in one place, to another through illegal or illicit means to a
				country, the government of which the Secretary of State has determined, for
				purposes of section 6(j)(1)(A) of the Export Administration Act of 1979 (as in
				effect pursuant to the International Emergency Economic Powers Act; 50 U.S.C.
				1701 et seq.), section 40(d) of the Arms Export Control Act (22 U.S.C.
				2780(d)), and section 620A of the Foreign Assistance Act of 1961 (22 U.S.C.
				2371), is a government that has repeatedly provided support for acts of
				international terrorism.
							(15)TransshipmentThe
				term transshipment means the export from one country to another
				that passes through a third country, in which cargo is off-loaded and there is
				some change to
				conveyance.
							.
					202.Import
			 sanctions
				(a)Prohibition on
			 imports
					(1)In
			 generalExcept as provided in paragraph (2), no article that is
			 the growth, product, or manufacture of Iran may be imported directly or
			 indirectly into the United States.
					(2)ExceptionThe
			 prohibition described in paragraph (1) shall not apply to imports from Iran of
			 information and informational materials.
					(b)WaiverThe
			 President may waive the application on a case-by-case basis of the prohibition
			 described in subsection (a) if the President—
					(1)determines that
			 such a waiver is vital to the national security interest of the United States;
			 and
					(2)submits to the
			 appropriate congressional committees a report describing the reasons for such
			 determination.
					203.Expansion and
			 clarification of entities against which sanctions may be imposed pursuant to
			 the Iran Sanctions Act of 1996
				(a)PersonSection
			 14(13)(B) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is
			 amended—
					(1)by inserting
			 financial institution, insurer, underwriter, guarantor, and any other
			 business organization, including any foreign subsidiary, parent, or affiliate
			 of the foregoing, after trust,; and
					(2)by inserting
			 , such as an export credit agency before the semicolon.
					(b)Petroleum
			 resourcesSection 14(14) of the Iran Sanctions Act of 1996 (50
			 U.S.C. 1701 note) is amended to read as follows:
					
						(14)Petroleum
				resources
							(A)Petroleum
				resourcesThe term petroleum resources includes
				petroleum, petroleum by-products, oil or liquefied natural gas, oil or
				liquefied natural gas tankers, and products used to construct or maintain
				pipelines used to transport oil or compressed or liquefied natural gas.
							(B)Petroleum
				by-productsThe term petroleum by-products means
				gasoline, kerosene, distillates, propane or butane gas, diesel fuel, residual
				fuel oil, and other goods classified in headings 2709 and 2710 of the
				Harmonized Tariff Schedule of the United
				States.
							.
				204.Application to
			 subsidiaries
				(a)In
			 generalExcept as provided in subsection (b), in any case in
			 which an entity engages in an act outside the United States which, if committed
			 in the United States or by a United States person, would violate Executive
			 Order No. 12959 of May 6, 1995, Executive Order No. 13059 of August 19, 1997,
			 or any other prohibition on transactions with respect to Iran that is imposed
			 under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)
			 and if such entity was created or availed of for the purpose of engaging in
			 such an act, the parent company of such entity shall be subject to the
			 penalties for such violation to the same extent as if such parent company had
			 engaged in such act.
				(b)ExceptionSubsection
			 (a) shall not apply to an act carried out under a contract or other obligation
			 of an entity if such contract or obligation was entered into before the
			 acquisition of such entity by a parent company unless such parent company
			 acquired such entity knowing or having reason to know that such contract or
			 other obligation existed or such contract or other obligation is expanded to
			 cover additional activities beyond the terms of such contract or other
			 obligation as it existed at the time of such acquisition.
				(c)DefinitionsIn
			 this section—
					(1)the term
			 entity means a partnership, association, trust, joint venture,
			 corporation, or other organization;
					(2)an entity is a
			 parent company of another entity if it owns, directly or
			 indirectly, more than 50 percent of the equity interest in that other entity
			 and is a United States person; and
					(3)the term
			 United States person means an entity organized under the laws of
			 the United States or a person in the United States.
					205.Authority to
			 impose sanctions on principal executive officersSection 5 of the Iran Sanctions Act of 1996
			 (50 U.S.C. 1701 note) is amended by adding at the end the following new
			 subsection:
				
					(g)Authority To
				impose sanctions on principal executive officers
						(1)Sanctions under
				section 6In addition to the
				sanctions imposed under subsection (a), the President may impose on the
				principal executive officer or officers of any sanctioned person, or on persons
				performing similar functions as such officer or officers, any of the sanctions
				under section 6. The President shall include on the list published under
				subsection (d) the name of any person against whom sanctions are imposed under
				this paragraph.
						(2)Additional
				sanctionsIn addition to the
				sanctions imposed under paragraph (1), the President may block the property of
				any person described in such paragraph, and prohibit transactions in such
				property, to the same extent as the property of a foreign person determined to
				have committed acts of terrorism for purposes of Executive Order No. 13224 of
				September 23, 2001 (50 U.S.C. 1701
				note).
						.
			206.Strengthening
			 of waiver authority and sanctions implementation
				(a)InvestigationsSection
			 4(f) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended—
					(1)in
			 subsection 4(f)(1), by striking should and inserting
			 shall immediately; and
					(2)by adding at the
			 end the following new paragraph:
						
							(3)Definition of
				credible informationFor the
				purposes of this subsection, the term credible information means
				public or classified information or reporting supported by other substantiating
				evidence.
							.
					(b)Exception for
			 Proliferation Security InitiativeSection 5(f) of the Iran
			 Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended—
					(1)in paragraph (6),
			 by striking or at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(8)if the President determines in writing that
				the person to which the sanctions would otherwise be applied is a citizen,
				resident, or subsidiary of a country that is a participant in the Proliferation
				Security
				Initiative.
							.
					(c)General waiver
			 authoritySection 9(c)(1) of the Iran Sanctions Act of 1996 (50
			 U.S.C. 1701 note) is amended by striking important to the national
			 interest of the United States and inserting vital to the
			 national security interest of the Untied States.
				(d)Rule of
			 constructionThe amendments made by this section shall not be
			 construed to affect any exercise of the authority of section 4(f) or section
			 9(c) of the Iran Sanctions Act of 1996 as in effect on the day before the date
			 of the enactment of this Act.
				IIIAmendments to
			 the Iran, North Korea, and Syria Nonproliferation Act
			301.Transshipment of
			 certain goods, services, or technologyThe Iran, North Korea, and Syria
			 Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note) is
			 amended—
				(1)in section
			 2—
					(A)in subsection (a),
			 in the matter preceding paragraph (1)—
						(i)by
			 striking or after Syria,; and
						(ii)by
			 inserting after North Korea the following: , on or after
			 January 1, 1999, permitted, hosted, or otherwise facilitated a transshipment
			 (as such term is defined in section 5) that may have enabled a foreign person
			 to transfer (as such term is defined in section 7) to or acquire from Iran, on
			 or after January 1, 2005, permitted, hosted or otherwise facilitated a
			 transshipment that may have enabled a foreign person to transfer to or acquire
			 from Syria, or on or after January 1, 2006, permitted, hosted or otherwise
			 facilitated a transshipment that may have enabled a person to transfer to or
			 acquire from North Korea; and
						(B)in subsection (e),
			 by inserting , or whose transfer via transshipment was permitted,
			 hosted, or facilitated, after transferred; and
					(2)in section
			 5—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by inserting , or did not permit, host, or otherwise
			 facilitate transshipment that may have enabled a foreign person to transfer to
			 or acquire from, before Iran;
						(ii)in
			 paragraph (3), by striking or at the end;
						(iii)in
			 paragraph (4), by striking the period at the end and inserting ; or
			 ; and
						(iv)by
			 adding at the end the following new paragraph:
							
								(5)in the case of a foreign person who
				permitted, hosted, or otherwise facilitated transshipment that may have enabled
				a foreign person to transfer to or acquire from Iran, North Korea, or Syria, as
				the case may be, the goods, services, or technology the apparent transfer of
				which caused that person to be identified in a report submitted pursuant to
				section 2(a), the government with primary jurisdiction over the foreign person
				has made and continues to make clear, specific efforts to stop and deter the
				permitting, hosting, or other facilitating of transshipments that may enable
				such transfers or acquisitions.
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(g)DefinitionsIn this section:
								(1)Goods, services,
				or technologyThe term goods, services, or
				technology includes—
									(A)any defense articles or defense services on
				the United States Munitions List under section 38 of the Arms Export Control
				Act (22 U.S.C. 2778) for which special export controls are warranted under such
				Act (22 U.S.C. 2751 3 et seq.);
									(B)any item identified on the Commerce Control
				List maintained under part 774 of title 15, Code of Federal Regulations;
				and
									(C)other sensitive United States goods,
				including intellectual property and services, that would contribute to the
				ability of Iran, North Korea, or Syria, as the case may be, to further its
				conventional and unconventional military capabilities.
									(2)TransshipmentThe
				term transshipment means the export from one country to another
				that passes through a third country, in which cargo is off-loaded and there is
				some change to
				conveyance.
								.
					302.Prohibition on
			 payments related to Service Module of the Russian Aviation and Space
			 AgencySection 6 of the Iran,
			 North Korea, and Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701
			 note) is amended by—
				(1)striking subsection
			 (g); and
				(2)redesignating
			 subsections (h) and (i) as subsections (g) and (h), respectively.
				IVDivestment from
			 Iran
			401.Requiring the
			 divestiture of current investments in Iran, prohibiting future investments in
			 Iran, and requiring the disclosure to investors of information relating to such
			 investments
				(a)United States
			 pension plans
					(1)Publication in
			 Federal RegisterNot later
			 than six months after the date of the enactment of this Act and every six
			 months thereafter, the President shall ensure publication in the Federal
			 Register of a list of all United States and foreign entities that have invested
			 more than $20,000,000 in Iran’s energy sector between August 5, 1996, and the
			 date of such publication. Such list shall include an itemization of individual
			 investments of each such entity, including the dollar value, intended purpose,
			 and current status of each such investment.
					(2)Disclosure to
			 investors
						(A)In
			 generalNot later than 30
			 days after the date of publication of a list in the relevant Federal Register
			 under paragraph (1), managers of United States Government pension plans or
			 thrift savings plans, managers of pension plans maintained in the private
			 sector by plan sponsors in the United States, and managers of mutual funds sold
			 or distributed in the United States shall notify investors that the funds of
			 such investors are invested in an entity included on the list and that the
			 funds will be divested from such investments. Such notification shall contain
			 the following information:
							(i)The name or other identification of the
			 entity.
							(ii)The
			 amount of the investment in the entity.
							(iii)The potential
			 liability to the entity if sanctions are imposed by the United States on Iran
			 or on the entity.
							(iv)The
			 potential liability to investors if such sanctions are imposed.
							(v)The
			 measures being undertaken by the managers to divest from such
			 investments.
							(B)Follow-up
			 notification
							(i)In
			 generalExcept as provided in
			 clause (iii), in addition to the notification required under paragraph (A),
			 such managers shall also include such notification in every prospectus and in
			 every regularly provided quarterly, semi-annual, or annual report provided to
			 investors, if the funds of such investors are invested in an entity included on
			 the list.
							(ii)Contents of
			 notificationThe notification
			 described in clause (i) shall be displayed prominently in any such prospectus
			 or report and shall contain the information described in subparagraph
			 (A).
							(iii)Good-faith
			 exceptionIf, upon
			 publication of a list in the relevant Federal Register under subsection (a)(1),
			 such managers verifiably divest all investments of such plans or funds in any
			 entity included on the list and such managers do not initiate any new
			 investment in any other such entity, such managers shall not be required to
			 include in any prospectus or report provided to investors the notification
			 described in subparagraph (A).
							(3)Divestiture from
			 IranUpon notification under
			 subsection (a)(2), managers of United States Government pension plans or thrift
			 savings plans, shall take, to the extent consistent with the legal and
			 fiduciary duties otherwise imposed on them, immediate steps to divest all
			 investments of such plans or funds in any entity included on the list.
					(4)Sense of
			 Congress relating to further divestiture from IranIt
			 is the sense of Congress that upon publication of a list in the relevant
			 Federal Register under subsection (a)(1), managers of pension plans maintained
			 in the private sector by plan sponsors in the United States and managers of
			 mutual funds sold or distributed in the United States should take immediate
			 steps to divest all investments of such plans or funds in any entity included
			 on the list.
					(5)Prohibition on
			 future investmentUpon
			 publication of a list in the relevant Federal Register under subsection (a)(1),
			 there shall be, to the extent consistent with the legal and fiduciary duties
			 otherwise imposed on them, no future investment in any entity included on the
			 list by managers of United States Government pension plans or thrift savings
			 plans, managers of pension plans maintained in the private sector by plan
			 sponsors in the United States, or managers of mutual funds sold or distributed
			 in the United States.
					(b)Report by Office
			 of Global Security RisksNot
			 later than 30 days after the date of publication of a list in the relevant
			 Federal Register under subsection (a), the Office of Global Security Risks
			 within the Division of Corporation Finance of the United States Securities and
			 Exchange Commission shall issue a report containing a list of the United States
			 and foreign entities identified in accordance with such subsection, a
			 determination of whether or not the operations in Iran of any such entity
			 constitute a political, economic, or other risk to the United States, and a
			 determination of whether or not the entity faces United States litigation,
			 sanctions, or similar circumstances that are reasonably likely to have a
			 material adverse impact on the financial condition or operations of the
			 entity.
				(c)SunsetThis section shall terminate 30 days after
			 the date on which the President has made the certifications described in
			 section 101(b) of the Iran Freedom Support Act, as amended by section 101(b) of
			 this Act.
				402.Incentives for
			 divestment from IranIt shall
			 be the policy of the United States to—
				(1)expedite the approval process and issuance
			 of any guarantee, insurance, extension of credit, or participation in the
			 extension of credit in connection with the export of any goods or services to
			 an entity or person that deliberately and willingly divests all investments in
			 Iran;
				(2)provide preference
			 to United States financial institution loans or credits to an entity or person
			 that deliberately and willingly divests all investments in Iran; and
				(3)provide preference
			 to United States Government contracting or procurement of goods or services
			 from an entity or person that deliberately and willingly divests all
			 investments in Iran.
				403.Denial of tax
			 benefits for taxpayers engaged in business activity with Iran prohibited by
			 United States law
				(a)In
			 generalSection 901 of the Internal Revenue Code of 1986
			 (relating to taxes of foreign countries and of possessions of United States) is
			 amended by redesignating subsection (m) as subsection (n) and by inserting
			 after subsection (l) the following new subsection:
					
						(m)Taxpayers
				engaged in business activity with Iran prohibited by united states law
							(1)In
				generalNotwithstanding any other provision of this part, in the
				case of a taxpayer which is a member of an expanded affiliated group any member
				of which, on any day during the taxable year, engaged in business activity with
				Iran which is prohibited by United States law, no credit shall be allowed under
				subsection (a) to the taxpayer for any income, war profits, or excess profits
				taxes paid or accrued (or deemed paid under section 902 or 960) to any country
				if such taxes are with respect to income attributable to a period any part of
				which occurs during such taxable year.
							(2)Business
				activityFor purposes of paragraph (1)—
								(A)In
				generalThe term business activity means any of
				the following:
									(i)An
				entity described in subparagraph (D) that—
										(I)has in effect a
				contract that includes the responsibility for the development of petroleum
				resources, petroleum refining capacity, or liquefied natural gas located in
				Iran or (as the case may be), or
										(II)has in effect a
				contract providing for the general supervision and guarantee of another
				person’s performance of a contract described in subclause (I).
										(ii)The purchase of a
				share of ownership, including an equity interest, in the development described
				in clause (i).
									(iii)Having in effect
				a contract providing for the participation in royalties, earnings, or profits
				in the development described in clause (i), without regard to the form of the
				participation.
									(B)Goods, services,
				and technologyThe term business activity includes
				the entry into, performance, or financing of a contract to sell or purchase
				goods, services, or technology.
								(C)Special
				ruleFor purposes of this paragraph, an amendment or other
				modification that is made, on or the date of the enactment of this subsection
				to an agreement or contract shall be treated as the entry of an agreement or
				contract.
								(D)Entities
				describedFor purposes of subparagraph (A), an entity described
				in this subparagraph is—
									(i)a
				natural person;
									(ii)a
				corporation, business association, partnership, society, trust, financial
				institution, insurer, underwriter, guarantor, and any other business
				organization;
									(iii)any foreign
				subsidiary of any entity described in clause (ii);
									(iv)any governmental
				entity operating as a business enterprise, such as an export credit agency;
				and
									(v)any successor to
				any entity described in clause (ii), (iii), or (iv).
									(3)Taxes allowed as
				a deduction, etcSections 275 and 78 shall not apply to any tax
				which is not allowable as a credit under subsection (a) by reason of this
				subsection.
							(4)Expanded
				affiliated groupFor purposes of paragraph (1), the term
				expanded affiliated group means an affiliated group (as defined
				in subsection (a) of section 1504 (without regard to subsections (b)(2),
				(b)(4), and (c) thereof)); except that section 1504(a) shall be applied by
				substituting more than 50 percent for at least 80
				percent each place it appears.
							(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection, including regulations which
				impose appropriate reporting
				requirements.
							.
				(b)Income Included
			 as Subpart F IncomeSubsection (a) of section 952 is amended by
			 striking and at the end of paragraph (4), by striking the period
			 at the end of paragraph (5) and inserting , and, and by
			 inserting after paragraph (5) the following new paragraph:
					
						(6)all income of such
				corporation derived from all foreign countries during any period during which
				section 901(m) applies to such
				corporation.
						.
				(c)Reporting
					(1)In
			 GeneralPart II of subchapter B of chapter 68 of the Internal
			 Revenue Code of 1986 (relating to failure to comply with certain information
			 reporting requirements) is amended by adding at the end the following new
			 section:
						
							6726.Failure to
				report information under section 901(m)
								(a)In
				generalIn the case of each failure described in subsection (c)
				by any person, such person shall pay a penalty of $100,000 for each day in the
				noncompliance period with respect to which the failure relates.
								(b)Noncompliance
				PeriodFor purposes of this section, the term
				noncompliance period means, with respect to any failure, the
				period—
									(1)beginning on the
				date such failure first occurs; and
									(2)ending on the date
				such failure is corrected.
									(c)Failures Subject
				to PenaltyFor purposes of subsection (a), the failure described
				in this subsection is a failure to comply with any requirement contained in the
				regulations prescribed under section
				901(m).
								.
					(2)Clerical
			 amendmentThe table of sections for part II of subchapter B of
			 chapter 68 of such Code is amended by adding at the end the following new
			 item:
						
							
								Sec. 6726. Failure to report information
				under section
				901(m).
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				404.Tax on income
			 derived by foreign corporations from business activity with Iran prohibited by
			 United States law
				(a)Tax
			 amendmentSubpart B of part II of subchapter N of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to foreign corporations) is amended
			 by inserting after section 884 the following new section:
					
						884A.Tax on income
				derived by foreign corporations from business activity with Iran prohibited by
				united states lawIn the case
				of a foreign corporation which is engaged in business activity with Iran
				prohibited by United States law—
							(1)in respect of tax
				on income derived from such prohibited activity—
								(A)section 881(a)
				shall be applied by substituting 45 percent for 30
				percent;
								(B)subsections (b),
				(c), (d) and (e) of section 881 shall not apply;
								(C)tax imposed
				pursuant to section 882 shall be imposed at a rate of 45
				percent;
								(D)section 883 shall
				not apply; and
								(E)section 884(a)
				shall be applied by substituting 45 percent for 30
				percent; and
								(2)in respect of
				withholding—
								(A)section 1442(a)
				shall be applied by substituting 45 percent for 30
				percent; and
								(B)section 1442(c)
				shall not
				apply.
								.
				(b)Clerical
			 amendmentThe table of sections for subpart B of part II of
			 subchapter N of chapter 1 of such Code is amended by inserting after the item
			 relating to section 884 the following new item:
					
						
							Sec. 884A. Income tax of foreign
				corporations engaged in business activity with Iran prohibited by United States
				law.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				VCompensation for
			 Former United States Hostages Held By Iran and Victims of Iranian-Sponsored
			 Terrorist Attacks Against the United States
			501.Creation of
			 FundThere is established a
			 fund to be known as the Compensation for Former United States Hostages
			 in Iran Fund (in this title referred to as the Fund),
			 consisting of such amounts as may be appropriated to the Fund as provided by
			 this section.
			502.Transfers to
			 FundThere are hereby
			 appropriated to the Fund amounts equivalent to the taxes received in the
			 Treasury by reason of the amendments made by sections 403 and 404 of this
			 Act.
			503.Expenditures
			 from FundAmounts in the Fund
			 shall be available, as provided by appropriation Acts, for making expenditures
			 to pay claims to the United States citizens held hostage in Iran, and to
			 members of the families of such United States citizens, who are identified as
			 plaintiffs or class members in Case Number 1:00CV03110 (EGS).
			504.Compensation
			 amountsPlaintiffs or class
			 members referred to in section 503 shall be compensated from amounts in the
			 Fund as follows:
				(1)For each former
			 hostage so identified as a plaintiff or class member, $1,000 for each day of
			 captivity of such former hostage.
				(2)For each spouse
			 and child so identified as a plaintiff or class member, $500 for each day of
			 captivity of the hostage to whom such spouse or child is related.
				(3)Interest on each
			 amount identified in accordance with paragraphs (1) and (2), calculated at the
			 daily prime rate, as determined by the Board of Governors of the Federal
			 Reserve System, from the period beginning on the date on which a former hostage
			 so identified was taken hostage until the date of payment under this
			 section.
				505.Remaining
			 funds
				(a)In
			 generalAfter all plaintiffs
			 and class members referred to in section 503 are compensated in accordance with
			 section 504, any amounts remaining in the Fund shall be distributed evenly
			 among plaintiffs and class members who were granted judgments and awarded
			 damages by United States courts in claims against Iran (identified in
			 subsection (b)), but were not compensated.
				(b)Claims
			 identifiedClaims referred to in subsection (a) are the
			 following:
					(1)Acosta v. Iran, 574 F. Supp. 2d 15 (D.D.C.
			 2008).
					(2)Bakhtiar v.
			 Islamic Republic of Iran, Civil Action No. 02–00092 (HHK) (D.D.C. 2008).
					(3)Beer v. Iran, 574
			 F. Supp. 2d 1 (D.D.C. 2008).
					(4)Bennett v. Islamic
			 Republic of Iran, 507 F. Supp. 2d 117 (D.D.C. 2007).
					(5)Ben-Rafael v.
			 Islamic Republic of Iran, 2008 WL 485091 (D.D.C. 2008).
					(6)Blais v. Islamic
			 Republic of Iran, 459 F. Supp. 2d 40 (D.D.C. 2006).
					(7)Bodoff v. Islamic
			 Republic of Iran, 424 F. Supp. 2d 74 (D.D.C. 2006).
					(8)Campuzano v.
			 Islamic Republic of Iran, 281 F. Supp. 2d 258 (D.D.C. 2003).
					(9)Cicippio-Puleo v.
			 Islamic Republic of Iran, Civil Action No. 01–01496 (HHK) (D.D.C. 2005).
					(10)Cronin v. Islamic
			 Republic of Iran, 238 F. Supp. 2d 222 (D.D.C. 2002).
					(11)Dammarell v.
			 Islamic Republic of Iran, 2006 WL 2583043 (D.D.C 2006).
					(12)Dodge v. Islamic
			 Republic of Iran, 2004 WL 5353873 (D.D.C. 2004).
					(13)Estate of Heiser
			 v. Islamic Republic of Iran, 466 F. Supp. 2d 229 (D.D.C. 2006).
					(14)Estate of Bayani
			 v. Islamic Republic of Iran, Civil Action No. 04–01712 (HHK), 2007 WL 4116167
			 (D.D.C. 2007).
					(15)Greenbaum v.
			 Islamic Republic of Iran, 451 F. Supp. 2d 90 (D.D.C 2006).
					(16)Haim v. Islamic
			 Republic of Iran, 425 F. Supp. 2d 56 (D.D.C 2006).
					(17)Holland v.
			 Islamic Republic of Iran, 496 F. Supp. 2d 1 (D.D.C. 2005).
					(18)Jacobsen v.
			 Islamic Republic of Iran, Civil Action No. 02–1365 (JR) (D.D.C. 2006).
					(19)Kerr v. Islamic
			 Republic of Iran, 245 F. Supp. 2d 59 (D.D.C. 2003).
					(20)Levin v. Islamic
			 Republic of Iran, Civil Action No. 05–02494 (GK), 2007 WL 4564399 (D.D.C.
			 2008).
					(21)Nikbin v. Islamic
			 Republic of Iran, 517 F. Supp. 2d 416 (D.D.C. 2007).
					(22)Peterson v.
			 Islamic Republic of Iran, 515 F. Supp. 2d 25 (D.D.C. 2007).
					(23)Prevatt v.
			 Islamic Republic of Iran, 421 F. Supp. 2d 152 (D.D.C. 2006).
					(24)Rafii v. Islamic
			 Republic of Iran, Civil Action No. 01–850 (CKK) (D.D.C. 2002).
					(25)Regier v. Islamic
			 Republic of Iran, 281 F. Supp. 2d 87 (D.D.C. 2003).
					(26)Salazar v.
			 Islamic Republic of Iran, 370 F. Supp. 2d 105 (D.D.C. 2005).
					(27)Sisso v. Islamic
			 Republic of Iran, 2007 WL 2007582 (D.D.C. 2007).
					(28)Steen v. Islamic
			 Republic of Iran, 2003 WL 21672820 (D.D.C. 2003).
					(29)Stern v. Islamic
			 Republic of Iran, 271 F. Supp. 2d 286 (D.D.C. 2003).
					(30)Surette v.
			 Islamic Republic of Iran, 231 F. Supp. 2d 260 (D.D.C. 2002).
					(31)Tracy v. Islamic
			 Republic of Iran, 2003 U.S. Dist. LEXIS 15844 (D.D.C. 2003).
					(32)Turner v. Islamic
			 Republic of Iran, 2002 U.S. Dist. LEXIS 26730 (D.D.C. 2002).
					(33)Valore v. Islamic
			 Republic of Iran, 478 F. Supp. 2d 101 (D.D.C. 2007).
					(34)Weir v. Islamic
			 Republic of Iran, Civil Action No. 01–1303 (TPJ) (D.D.C. 2003).
					(35)Welch v. Islamic
			 Republic of Iran, Civil Action No. A01–863(CKK)(AK) (D.D.C. 2007).
					506.Rule of
			 constructionNo plaintiff or
			 class member referred to in section 503, as a result of belonging to more than
			 one claim identified in section 505, shall be eligible for multiple
			 compensation under section 504.
			VIAdditional
			 Provisions Related to Iranian Unconventional Weapons Programs and Support for
			 International Terrorism
			601.Biological
			 weapons capabilities and programs
				(a)Statement of
			 policyIt shall be the policy
			 of the United States—
					(1)to
			 recognize the grave threat to the United States and to United States allies and
			 interests that Iranian biological weapons programs represent;
					(2)to
			 use voice, vote, and influence of the United States within international
			 organizations to raise and investigate Iranian compliance with its obligations
			 under the Convention on the Prohibition of the Development, Production and
			 Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their
			 Destruction; and
					(3)to refrain from
			 directly engaging with any person, agent, instrumentality, or official of, is
			 affiliated with, or is serving as a representative of the Government of Iran
			 until Iran verifiably dismantles or otherwise ceases its programs conducive to
			 producing biological weapons.
					(b)Report
					(1)RequirementNot
			 later than 180 days after the date of the enactment of this Act and annually
			 thereafter, the President shall transmits to the appropriate congressional
			 committees an inter-agency assessment of Iran’s biological weapons
			 capabilities.
					(2)Classified
			 annexThe report required under paragraph (1) shall be in
			 unclassified form to the greatest extent possible, but may include a classified
			 annex where necessary.
					(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
					602.Iranian
			 chemical weapons capabilities and programs
				(a)Statement of
			 policyIt shall be the policy
			 of the United States to—
					(1)to recognize the grave threat to the United
			 States, United States allies, and United States interests that Iranian chemical
			 weapons programs represent;
					(2)to use voice,
			 vote, and influence of the United States within international organizations to
			 declare the Government of Iran in violation of its obligations under the
			 Chemical Weapons Convention; and
					(3)to
			 refrain from directly engaging with any person, agent, instrumentality, or
			 official of, is affiliated with, or is serving as a representative of the
			 Government of Iran until Iran verifiably dismantles otherwise ceases its
			 programs conducive to producing chemical weapons.
					(b)Report
					(1)In
			 generalNot later 180 days
			 after the date of the enactment of this Act and annually thereafter, the
			 President shall transmit to the appropriate congressional committees an
			 interagency assessment of Iran’s chemical weapons capabilities.
					(2)Classified
			 annexThe report required under paragraph (1) shall be in
			 unclassified form to the greatest extent practicable, but may include a
			 classified annex if necessary.
					(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
					603.Restrictions on
			 nuclear cooperation with countries assisting the nuclear program of
			 Iran
				(a)In
			 generalNotwithstanding any other provision of law or any
			 international agreement, no agreement for cooperation between the United States
			 and the government of any country that is assisting the nuclear program of Iran
			 or transferring advanced conventional weapons or missiles to Iran may be
			 submitted to the President or to Congress pursuant to section 123 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2153), no such agreement may enter into force
			 with such country, no license may be issued for export directly or indirectly
			 to such country of any nuclear material, facilities, components, or other
			 goods, services, or technology that would be subject to such agreement, and no
			 approval may be given for the transfer or retransfer directly or indirectly to
			 such country of any nuclear material, facilities, components, or other goods,
			 services, or technology that would be subject to such agreement, until the
			 President determines and reports to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate—
					(1)Iran has ceased
			 its efforts to design, develop, or acquire a nuclear explosive device or
			 related materials or technology; or
					(2)the government of
			 the country that is assisting the nuclear program of Iran or transferring
			 advanced conventional weapons or missiles to Iran—
						(A)has suspended all
			 nuclear assistance to Iran and all transfers of advanced conventional weapons
			 and missiles to Iran; and
						(B)is committed to
			 maintaining that suspension until Iran has implemented measures that would
			 permit the President to make the determination described in paragraph
			 (1).
						(b)ConstructionThe
			 restrictions described in subsection (a)—
					(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 contained in the Atomic Energy Act of 1954 and other laws; and
					(2)shall not be
			 construed as affecting the validity of agreements for cooperation that are in
			 effect on the date of the enactment of this Act.
					(c)DefinitionsIn
			 this section:
					(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given that term in section 11 b. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2014 b.).
					(2)Assisting the
			 nuclear program of IranThe term assisting the nuclear
			 program of Iran means the intentional transfer to Iran by a government,
			 or by a person subject to the jurisdiction of a government with the knowledge
			 and acquiescence of such government, of goods, services, or technology listed
			 on the Nuclear Suppliers Group Guidelines for the Export of Nuclear Material,
			 Equipment and Technology (published by the International Atomic Energy Agency
			 as Information Circular INFCIRC/254/Rev. 3/Part 1, and subsequent revisions),
			 or the Nuclear Suppliers Group Guidelines for Transfers of Nuclear-Related
			 Dual-Use Equipment, Material, and Related Technology (published by the
			 International Atomic Energy Agency as Information Circular INFCIR/254/Rev.
			 3/Part 2, and subsequent revisions).
					(3)Country that is
			 assisting the nuclear program of Iran or transferring advanced conventional
			 weapons or missiles to IranThe term country that is
			 assisting the nuclear program of Iran or transferring advanced conventional
			 weapons or missiles to Iran means—
						(A)the Russia
			 Federation; and
						(B)any other country
			 determined by the President to be assisting the nuclear program of Iran or
			 transferring advanced conventional weapons or missiles to Iran.
						(4)Transferring
			 advanced conventional weapons or missiles to IranThe term
			 transferring advanced conventional weapons or missiles to Iran
			 means the intentional transfer to Iran by a government, or by a person subject
			 to the jurisdiction of a government with the knowledge and acquiescence of such
			 government, of goods, services, or technology listed on—
						(A)the Wassenaar
			 Arrangement list of Dual Use Goods and Technologies and Munitions list of July
			 12, 1996, and subsequent revisions; or
						(B)the Missile
			 Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
			 subsequent revisions.
						604.Continuation of
			 restrictions against the Government of Iran
				(a)In
			 generalRestrictions against
			 the Government of Iran that were imposed by reason of a determination of the
			 Secretary of State that the Government of Syria, for purposes of section 6(j)
			 of the Export Administration Act of 1979 (as continued in effect pursuant to
			 the International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism, shall remain in effect, and shall not be lifted
			 pursuant to such provisions of law, unless the President certifies to Congress
			 that the Government of Iran—
					(1)is no longer engaged in the illegal
			 development, acquisition, procurement, or stockpiling of missile, nuclear,
			 chemical, biological, or radiological technology, or transfer to any other
			 country, the government of which the Secretary of State has determined, for
			 purposes of any of the provisions of law specified in the matter preceding this
			 paragraph, is a government that has repeatedly provided support for acts of
			 international terrorism;
					(2)is no longer engaged in training,
			 harboring, supplying, financing, or supporting in any way—
						(A)any organization designated by the
			 Secretary of State as a foreign terrorist organization in accordance with
			 section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));
			 and
						(B)any person included on the Annex to
			 Executive Order 13224 (September 23, 2001) and any other person identified
			 under section 1 of that Executive Order whose property and interests in
			 property are blocked by that section (commonly known as a specially
			 designated global terrorist).
						(b)Limitation on
			 assistanceNotwithstanding
			 any other provision of law, no funds under this or any other Act shall be used
			 to provide direct or indirect assistance to the Government of Iran unless the
			 President makes the certification described in subsection (a).
				VIIDefinitions
			701.DefinitionsExcept as otherwise provided, in this
			 Act:
				(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
					(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
					(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
					(2)Government of
			 IranThe term Government of Iran includes any
			 agency or instrumentality of the Government of Iran, including any entity that
			 is controlled by the Government of Iran.
				(3)Weapons of mass
			 destruction programsThe term weapons of mass destruction
			 programs means—
					(A)and chemical
			 weapons, biological weapons, radiological or nuclear procurement and
			 development programs and efforts;
					(B)ballistic missile
			 procurement and development programs and efforts; and
					(C)other actions in
			 violation of the Waasenaar Arrangement on Export Controls for Conventional Arms
			 and Dual-Use Goods and Technologies, the Missile Technology Control Regime, the
			 Australia Group, the Nuclear Suppliers’ Group, the Zangger Committee, and any
			 other international agreement or arrangement to which the United States is a
			 party that restricts the export of chemical, biological, nuclear, and other
			 weapons and their delivery systems, and effectively restricts the export of
			 dual use components of such weapons and their delivery systems.
					
